                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 17-cr-00474-JST-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9
                                                                                           Re: ECF No. 185
                                  10     JAMES TONG,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant James Tong’s renewed motion for judgment of acquittal and motion for a new

                                  14   trial was filed on October 22, 2019. ECF No. 181. The Government’s opposition was filed on

                                  15   October 29, 2019. ECF No. 182. Defendant Tong filed his reply on November 26, 2019. ECF

                                  16   No. 185. The motion is currently set for hearing on December 13, 2019.

                                  17          Pursuant to Criminal Local Rule 47-2(b), Defendant Tong’s reply was due on November 4,

                                  18   2019. Accordingly, his reply was late by 22 days.

                                  19          On its own motion, the Court continues the motion hearing to December 20, 2019 at 9:30

                                  20   a.m. The Court also orders Defendant Tong to show cause why his reply should not be stricken.

                                  21   A written response to this order is due December 6, 2019. Hearing on the order to show cause will

                                  22   take place on December 20, 2019, concurrently with the hearing on Defendant Tong’s motion for

                                  23   judgment of acquittal and motion for a new trial.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 27, 2019
                                                                                       ______________________________________
                                  26
                                                                                                     JON S. TIGAR
                                  27                                                           United States District Judge

                                  28
